Citation Nr: 9915613	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  99-02 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of a laceration of the right forearm.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
heart disorder manifested by heart murmur.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1974 to 
February 1976.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of the veteran's laceration of the right 
forearm are manifested by moderate numbness and weakness of 
the right hand, with some limitation of function. 

3.  An unappealed rating decision of April 1976 denied the 
veteran's claim for service connection for a heart disorder 
manifested by heart murmur.

4.  The evidence added to the record since the April 1976 
rating decision is duplicative or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the 
residuals of a laceration of the right forearm have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8515 (1998).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for a heart 
disorder manifested by heart murmur.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the veteran apparently 
applied, unsuccessfully, for disability benefits from the 
Social Security Administration (SSA), but that records from 
that agency have not been obtained.  However, as neither the 
veteran nor his representative has requested VA to obtain any 
records from SSA, or indicated that any such records would be 
germane to the instant appeal, the Board concludes that 
further delay of the appellate process for the purpose of 
obtaining SSA records is not warranted.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of a laceration of the 
right forearm.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Briefly, as was noted in the Introduction, the veteran's 
service ended in February 1976.  Service connection for the 
residuals of a laceration of the right forearm was granted in 
February 1998, evaluated as 10 percent disabling.  The 
veteran has appealed this initial rating.

Service medical records disclose that the veteran sustained a 
laceration to his right forearm resulting in partial 
severance of the palmaris longus muscle, the flexor digitorum 
superficialis muscle and the flexor carpi radialis muscle.  
Following repair of the damaged muscles full use of the right 
hand, forearm and wrist were restored.  On subsequent 
evaluation, however,  the veteran complained of edema and 
numbness of his fingers.  Physical examination showed a well 
healed wound with edema of the hand but without erythema or 
heat.  The arterial supply was intact.  The veteran exhibited 
anesthesia to pinprick of the first, second and third fingers 
and his grip strength was described as poor.  At his 
examination for discharge the veteran reported no complaints 
with respect to his injury.

On file are private medical records for October 1991 to July 
1995 which document treatment of the veteran in July 1992 and 
April 1993 for right wrist sprain and in January and February 
of 1993 for right hand sprain; the treatment reports are 
negative for findings related to the veteran's service-
connected laceration.

On file are two lay statements by V.P. and L.M., both dated 
in October 1997.  The statements indicate, in essence, that 
the veteran continued to have problems with his right arm.

The veteran was afforded a VA examination in November 1997, 
at which time he complained of stiffness and pain affecting 
his right arm and hand.  He also reported the presence of 
finger weakness and palm numbness, although he informed the 
examiner that he was able to use his hand without significant 
difficulty.  The veteran reported that he was right-handed.  
Physical examination disclosed no discoloration of the skin 
of the right forearm and hand.  A 10 centimeter nonadherent 
and nontender transverse scar of the mid forearm was 
identified, and the examiner noted the presence of muscle, 
tendon and nerve involvement associated with the laceration, 
as well as evident tissue loss.  The veteran exhibited 
decreased sensation to the right hand, particularly in the 
right ring and middle fingers and the thumb, but manifested 
adequate movement of the wrist and finger joints.  
Electromyograph (EMG) studies of the right upper extremity 
purportedly showed findings consistent with right median 
sensory neuropathy.  The veteran was diagnosed as status post 
laceration of the right forearm with median nerve neuropathy 
of the forearm and hand.

The veteran was afforded a VA neurological examination in 
September 1998, at which time he complained of numbness of 
the first, second and third digits of the right hand, as well 
as decreased hand strength.  With the exception of 
manipulating buttons, he reported no difficulty in dressing 
himself, and he indicated that his disability otherwise did 
not affect his daily routine.  He reported that he could only 
lift five pounds with the right hand, compared to 30 pounds 
with the left hand.  On physical examination the veteran 
exhibited normal strength of the right shoulder and elbow.  
With respect to the right hand, the veteran exhibited less 
than 10 percent weakness in flexion and extension of the 
wrist.  He exhibited 30 percent weakness in apposition and 
flexion of digits one to five, and up to 15 percent weakness 
in abduction and adduction of the fingers and extension at 
the interphalangeal joints.  Tone and coordination were 
intact and reflexes were symmetric; both plantars were 
flexor.  Sensory examination disclosed decreased sensation in 
the right median and ulnar nerve distribution and the veteran 
was diagnosed with partial neuropathy of the right median and 
ulnar nerves.  In an October 1998 addendum to the examination 
report, the examiner indicated that recent EMG and nerve 
conduction studies of the right upper extremity showed 
findings consistent with mild carpal tunnel syndrome and 
ulnar nerve entrapment at the elbow.

On VA orthopedic examination in September 1998 the veteran 
reported decreased feeling in his right hand with difficulty 
manipulating buttons on his clothes.  He reported the 
presence of numbness on the tips of all fingers and on his 
thumb.  Physical examination disclosed the presence of a 4-
inch nonadherent scar on the ulnar aspect of the right 
forearm.  The examiner identified the presence of dullness of 
sensation in the distal part of the scar.  The veteran's grip 
strength was described as good although the veteran 
complained of pain near the index and middle fingertips.  The 
veteran was diagnosed with moderate cervical spondylosis with 
involvement of the nerves of the right upper arm producing 
mild carpal tunnel syndrome and ulnar nerve entrapment of the 
elbow.

The RO rated the residuals of the veteran's laceration of the 
right forearm as 10 percent disabling under Diagnostic Code 
8515.  Under that code, a 10 percent rating is appropriate 
for mild incomplete paralysis of the median nerve of the 
major upper extremity, a 30 percent evaluation is warranted 
for moderate incomplete paralysis, and a 50 percent rating is 
warranted for severe paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.

The medical evidence demonstrates that the veteran's 
laceration involved the partial severance of several muscles 
in the right forearm requiring surgical repair, and recent VA 
examinations in November 1997 and September 1998 confirm that 
the veteran continues to exhibit residual numbness and 
weakness of the right hand.  Moreover, EMG studies relied on 
by the VA examiners purportedly document findings consistent 
with right median and ulnar sensory neuropathy.  In the 
Board's opinion, the evidence adequately establishes that the 
veteran's disability is productive of moderate incomplete 
paralysis, warranting an evaluation of 30 percent.  However, 
as the veteran, by his own admission, still retains 
significant function of the right upper extremity and 
demonstrates adequate wrist and finger movement on 
examination, and as the right median sensory neuropathy 
disclosed on VA examination has been described as mild in 
nature and as examination has shown that any current weakness 
in grip strength is clearly mild in nature, the Board is of 
the opinion that the residuals of the laceration of the right 
forearm are not productive of severe incomplete paralysis 
warranting an evaluation greater than 30 percent. 

Accordingly, the Board concludes that a 30 percent evaluation 
is warranted for the residuals of the veteran's laceration of 
the right forearm.  

The Board notes that as the veteran clearly maintains 
adequate range of right wrist and finger joint motion, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5214 
(pertaining to ankylosis of the wrist) and 5216 to 5223 
(pertaining to ankylosis of multiple fingers) (1998) are not 
for application.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998).  However, there is notably no evidence 
that the residuals of the veteran's laceration of the right 
forearm have necessitated frequent periods of hospitalization 
or that the manifestations of the disability are unusual or 
exceptional.  Rather, the evidence shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication that 
the average industrial impairment resulting from the 
disability would be in excess of that contemplated by a 30 
percent rating.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


II.  New and material evidence

The Board initially notes that the veteran failed to report 
for an April 1976 VA examination scheduled in connection with 
his original claim for entitlement to service connection for 
a heart disorder manifested by heart murmur.  An April 1976 
rating decision thereafter denied the veteran's claim on the 
basis of his failure to prosecute the claim, and the veteran 
was thereafter informed that his claim was denied since he 
did not report for his scheduled examination.  The veteran 
was advised that no further action on his claim would be 
taken unless he expressed his willingness to report for 
examination; no further communication was received from the 
veteran until 1997.  In light of the above the Board 
concludes that the April 1976 rating decision constitutes a 
final decision.  See 38 C.F.R. § 3.158 (1998) (where evidence 
requested in connection with an original claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned).  The issues are 
therefore correctly listed on the title page of this action.

As noted above, service connection for a heart disorder 
manifested by heart murmur was denied in an unappealed April 
1976 decision.  Generally, a claim which has been denied in 
an unappealed rating decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence previously of record included service medical 
records which disclose that the veteran, at his examination 
for discharge, exhibited a "Gr 1-6 Shantsystelic Mermes 
Heart" at the left lower sternal border and apex.  The 
service medical records are otherwise negative for any 
cardiac abnormalities.

Evidence added to the record includes additional service 
medical records.  The evidence added to the record also 
includes private medical records for the veteran for October 
1991 to July 1995, as well as an October 1997 statement by 
L.M.  The added evidence also includes the reports of VA 
psychiatric and cardiovascular examinations performed in 
November 1997.  The evidence added to the record lastly 
includes the report of a September 1998 VA cardiovascular 
examination.

The additional service medical records consist of dental 
records which include a Disposition Form on which the veteran 
indicated that he had never been told by a physician that he 
had heart trouble.  However, as the treatment records are 
actually negative for any evidence of a heart disorder, they 
are not, either alone or in connection with evidence 
previously assembled, so significant that they must be 
considered in order to fairly decide the merits of the claim.

The private medical records show that the veteran reported, 
on examination in October 1991, a history of a heart murmur 
in 1974.  The records show that the veteran complained in 
July 1992 of intermittent palpitations and occasional skip 
beat; electrocardiogram (EKG) studies were inconsistent with 
respect to the presence of any abnormalities.  The records 
disclose that the veteran thereafter presented in July 1995 
with complaints of shortness of breath and intermittent chest 
pain.  Physical examination revealed the presence of an 
occasional skip beat, and the veteran was diagnosed with 
Grade I systolic murmur; EKG studies were average to 
borderline.  The treatment records notably do not otherwise 
address the etiology of any cardiac abnormalities or heart 
murmur.  Evidence which is simply unenhanced information 
recorded by a medical examiner does not constitute competent 
medical evidence sufficient to reopen a claim.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  As the private medical 
records document treatment many years after service and do 
not provide any opinion with respect to the etiology of any 
current heart disorder or murmur, the treatment reports are 
not, either alone or in connection with evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.

In her October 1997 statement, L.M. indicated, in essence, 
that she had known the veteran for 10 years and was aware 
that he had severe heart problems.  While the statement 
arguably contains new evidence concerning the veteran's 
current heart disorder, it is not material, since it is the 
province of trained health care professionals to enter 
conclusions which require medical opinions as to diagnosis or 
etiology.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
As the lay opinion of L.M. is an insufficient basis upon 
which to make any finding as to the etiology of the veteran's 
heart disorder, the statement is not, either alone or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

The report of the November 1997 VA psychiatric examination 
discloses an Axis III diagnosis of "heart murmur."  At his 
cardiovascular examination the veteran complained of dyspnea 
on exertion, but denied nocturnal dyspnea, shortness of 
breath or orthopnea.  He also reported experiencing chest 
pain with exertion.  On physical examination, the apical 
impulse was noted to be in the fifth intercostal space, 
medial to the midclavicular line.  There were no palpable 
thrills and the cardiac dullness was not increased to 
percussion.  The veteran exhibited normal heart rate and 
rhythm, and both S1 and S2 were heard.  No murmur or gallop 
was present.  An EKG study was normal, except for sinus 
bradycardia, and chest X-ray studies were negative.  The 
veteran was diagnosed with hypertension and stable angina.  
While the examination reports are new, since the examiners 
did not provide any opinion with respect to the etiology of 
any heart disorder identified, the examination reports are 
not, either alone or in connection with evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.

At his September 1998 VA cardiovascular examination the 
veteran reported exhibiting a heart murmur at separation from 
service.  He continued to complain of dyspnea on exertion but 
he denied angina, paroxysmal nocturnal dyspnea or orthopnea.  
Physical examination disclosed regular rate and rhythm, and 
S1 and S2 were heard.  A systolic murmur III/VI was also 
heard in the aortic area, but was nonradiating.  The examiner 
noted that prior echocardiogram in September 1997 showed 
borderline left ventricular hypertrophy and trace tricuspid 
regurgitation of no hemodynamic significance, but was 
otherwise normal.  The examiner also noted that stress test 
performed in September 1997 showed adequate exercise 
tolerance and no clinical symptoms suggesting ischemia.  
Chest X-ray studies were described as normal.  The examiner 
did report that EKG studies showed sinus bradycardia and left 
atrial abnormality.  The veteran was diagnosed with 
borderline left ventricular hypertrophy and with systolic 
murmur without any valvular pathology.  The examiner notably 
did not otherwise address the etiology of any heart disorder 
or murmur, or suggest a relationship between any current 
heart disorder and the heart murmur the veteran exhibited in 
service.  As the examiner did not provide any opinion with 
respect to the etiology of the veteran's heart disorder, the 
examination report is not, either by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

As a whole, the evidence received in the veteran's claims 
file subsequent to the April 1976 rating decision does not 
tend to show that any heart disorder manifested by heart 
murmur originated or increased in severity during or as a 
consequence of service.  Thus, in the Board's judgment, this 
evidence, when considered either by itself or in connection 
with the evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board concludes that 
the evidence submitted subsequent to the April 1976 rating 
decision is not new and material and the claim is not 
reopened. 

The Board notes that the issue in this case is being disposed 
of in a manner that differs from that used by the RO.  The RO 
denied the veteran's claim as not well grounded, whereas the 
Board has concluded that a new and material analysis is 
warranted in light of the previously denied claim for a heart 
disorder.  The Board has, therefore, considered whether the 
veteran has been given adequate notice to respond, and if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In light of his failure 
to meet his obligation in the adjudication process by not 
submitting adequate evidence and since there is no medical 
evidence on file linking the veteran's heart disorder or 
murmur to service, the outcome would be the same whether the 
claim was treated as not well-grounded or on a new and 
material basis.  See Winters v. West, 12 Vet. App. 203 
(1999).  The Board therefore concludes that the veteran has 
not been prejudiced by this approach.

The Board notes that the veteran has alleged treatment at VA 
facilities in the 1980s and recently, and also at the Family 
Medical Clinic and Michigan Health Center.  Records from 
those facilities are not on file.  However, as any such 
records would show evaluation of a heart disorder more than 
four years after service and the veteran has not alleged that 
records from those facilities or from any other facility 
would provide medical evidence of an etiological link between 
his current disability and service, the Board concludes that 
a remand of this case for the purpose of obtaining these 
records is not warranted. 

The Board also notes that the veteran has apparently applied, 
unsuccessfully, for disability benefits from SSA.  While 
records associated with the veteran's application with that 
agency are not on file, neither the veteran nor his 
representative has requested that VA obtain records from SSA, 
or indicated that any such records would be germane to the 
instant appeal.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for a 
heart disorder manifested by heart murmur.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).



ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 30 percent evaluation for the residuals of a 
laceration of the right forearm is granted.

New and material evidence not having been submitted, 
reopening of the claim for service connection for a heart 
disorder manifested by heart murmur is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

